                   Case 1:06-cr-00911-WHP Document 311 Filed 04/29/20 Page 1 of 1
                                                                                                 Southern District
Federal Defenders                                                                  300 Quarropas Street, Room 260
                                                                                     White Plains, N.Y. 10601‐4150
OF NEW YORK, INC.
                                                                            Tel: (914) 428‐7124 Fax: (914) 997‐6872



David E. Patton                                                                                      Jennifer Brown
                                                                                                     Attorney‐in‐Charge
 Executive Director
and Attorney‐in‐Chief



        April 29, 2020

        BY ECF

        The Honorable William H. Pauley III
        United States District Court Judge
        Southern District of New York
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street Courtroom 20B
        New York, New York 10007

        Re:      United States v. Derrilyn Needham, 06cr0911-WHP-2

        Dear Judge Pauley:

        We write to respond to the government’s April 28, 2020 letter, which states that “testing is not
        necessary because there was no indication of exposure . . . .” As set forth in Ms. Needham’s April
        24, 2020 letter, Ms. Needham was exposed to a lieutenant who ordinarily works on the women's
        unit, Lieutenant Somerville, who has recently been out sick. Ms. Needham understands from other
        unit staff that he has tested positive for COVID-19. Ms. Needham informed Ms. Duncan of this
        exposure, though the clinical encounter notes do not reflect this information. Thus, Ms. Needham
        maintains that she was potentially exposed to somebody who has tested positive for COVID-19.

        For her own health and safety, and that of the other inmates on the open dormitory, as well as the
        staff on her unit, we continue to request that the Court order that she be brought to the hospital
        immediately for testing. Alternatively, Ms. Needham requests that the Court schedule a conference
        and order that she be permitted to participate at that conference via telephone from MDC.

        Respectfully submitted,

        /s Jason I. Ser
        Jason I. Ser
        Assistant Federal Defender
        David Stern
        Counsel for Ms. Needham

        cc: Rebecca Dell, A.U.S.A. (by email)
